Citation Nr: 1431587	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  09-50 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right leg disability.

2.  Entitlement to service connection for a left leg disability.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 2002 to February 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Pittsburgh, Pennsylvania Department of Veteran Affairs (VA) Regional Office (RO).  

This appeal originally included the matter of service connection for a right shoulder disability.  A December 2009 rating decision granted that claim, and it is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board notes that further development of the record is necessary for a proper adjudication of the issues on appeal.  Specifically, pertinent medical records appear to be outstanding.  The record shows that during the pendency of the appeal, the Veteran has been receiving ongoing treatment for hypertension and leg disabilities at the Erie, Pennsylvania VA Medical Center (MC).  The most recent VA treatment records associated with the record are dated in March 2009.  Any outstanding records of VA treatment are constructively of record, may contain pertinent information, and must be secured.  Moreover, the Veteran indicated in his December 2009 substantive appeal that he was gathering additional evidence to support his claims.  No such evidence has been associated with the record.  

Furthermore, the May 2010 VA examination reports do not include opinions on whether the Veteran's hypertension or bilateral shin splints are related to his service/injuries therein.  Therefore, they are inadequate for rating purposes, and new examinations (including medical opinions regarding the etiology of the claimed disabilities) are necessary.

Accordingly, the case is REMANDED for the following :

1.  The AOJ should ask the Veteran to identify the providers of all evaluations or treatment he has received for hypertension and right and left leg disabilities, and to provide the releases necessary for VA to secure records of any such private evaluations or treatment.  The AOJ should secure complete clinical records of all such evaluations or treatment, to specifically include complete clinical records of all VA evaluations or treatment for each disability from March 2009 to the present.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his bilateral leg disability (shin splints).  The entire record must be reviewed in conjunction with the examination, and any tests or studies deemed necessary must be completed.  Based on a review of the record and examination of the Veteran, the examiner should provide an opinion that: 
   
(a)  identifies (by diagnosis) the Veteran's current disability of each leg; and 

(b)  indicates whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's active military service/injury therein (specifically, November 2004 bilateral stress fractures).

All opinions must include rationale.

3.  The AOJ should also arrange for the Veteran to be examined by a cardiologist to determine the likely etiology of his hypertension.  The entire record must be reviewed in conjunction with the examination, and any tests or studies deemed necessary must be completed.  Based on review of the record and examination of the Veteran, the examiner should opine whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension is related to his active military service/injuries therein.

The opinion must include rationale.

4.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

